DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7, 9, 12-13, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kluver (US 5,388,504).
Regarding claim 1, Kluver discloses a wrapping system (figs. 1-4) for an agricultural baler (12), comprising:

a knife assembly (col. 6, lines 39-40) comprising a movable knife (col. 6, line 41) that is configured to cut wrapping material that comes off the material roll (col. 6, lines 43-45);
a sensor (60, 62) associated with the material roll and configured to output a drawn material signal that is indicative of wrapping material being drawn from the material roll (col. 4, lines 12-23 and 53 to col. 5, line 34); and
a controller (64) operatively coupled to the knife assembly and the sensor (see fig. 2), the controller being configured to:
receive the drawn material signal (col. 4, lines 38-58);
determine a length of wrapping material that is drawn from the material roll (col. 4, lines 59-67, see “the controller 64 to calculate the number of pulses from the sensors 60, 62 required to provide sufficient twine for providing the desired number of wraps around the bale 10 at the center of the bale 10”);
output a cut signal to the knife assembly when the drawn length of wrapping material reaches a defined length (col. 6, lines 29-45);
determine a length of wrapping material that is drawn from the material roll after outputting the cut signal (see col. 7, lines 46-53); and
output an excessive wrap signal when the length of wrapping material drawn after outputting the cut signal exceeds a threshold length (see “feedback signals” in col 7, lines 46-53, also col. 7, line 64 to col. 8, line 12).
Regarding claim 4, the wrapping system of claim 1, wherein the controller is configured to output the excessive wrap signal such that an alarm is triggered (see “a malfunction condition” in col. 7, line 48).
Regarding claim 5, the wrapping system of claim 4, wherein the controller (64) is configured to operatively couple to a display (69) (fig. 2) and output the excessive wrap signal to the display to cause the display to present a warning (see “the feedback signals can be used to indicate a malfunction condition resulting from the twine note properly cutting off” in col. 7, lines 47-49).
Regarding claim 7, the wrapping system of claim 1, wherein the sensor (60 or 62) comprises a wheel (a pulley 48 or 50) that is configured to rotate as wrapping material is drawn from the material roll and output the drawn material signal during rotation.
Regarding claim 9, Kluver discloses an agricultural baler (fig. 1), comprising: 
a chassis (see the illustration below);

    PNG
    media_image1.png
    127
    320
    media_image1.png
    Greyscale

a baling chamber (see the illustration above) carried by the chassis and configured to form a bale (10); and
a wrapping system (figs. 1-4) configured to wrap a formed bale in the baling chamber, the wrapping assembly comprising:
a material roll (56 and 58) configured to hold a roll of wrapping material (52 and 54);

a sensor (60, 62) associated with the material roll and configured to output a drawn material signal that is indicative of wrapping material being drawn from the material roll (col. 4, lines 12-23 and 53 to col. 5, line 34); and
a controller (64) operatively coupled to the knife assembly and the sensor (see fig. 2), the controller being configured to:
receive the drawn material signal (col. 4, lines 38-58);
determine a length of wrapping material that is drawn from the material roll (col. 4, lines 59-67, see “the controller 64 to calculate the number of pulses from the sensors 60, 62 required to provide sufficient twine for providing the desired number of wraps around the bale 10 at the center of the bale 10”);
output a cut signal to the knife assembly when the drawn length of wrapping material reaches a defined length (col. 6, lines 29-45);
determine a length of wrapping material that is drawn from the material roll after outputting the cut signal (see col. 7, lines 46-53); and
output an excessive wrap signal when the length of wrapping material drawn after outputting the cut signal exceeds a threshold length (see “feedback signals” in col 7, lines 46-53, also col. 7, line 64 to col. 8, line 12).
Regarding claim 12, the agricultural baler of claim 9, wherein the controller is configured to output the excessive wrap signal such that an alarm is triggered (see “a malfunction condition” in col. 7, line 48).
Regarding claim 13, the agricultural baler of claim 12, further comprising a display (69) that is operatively coupled to the controller (64, see fig. 2), wherein the controller is configured to output the excessive wrap signal to the display to cause the display to present a warning (see “the feedback signals can be used to indicate a malfunction condition resulting from the twine note properly cutting off” in col. 7, lines 47-49).
Regarding claim 15, the agricultural baler of claim 9, wherein the sensor (60 or 62) comprises a wheel (a pulley 48 or 50) that is configured to rotate as wrapping material is drawn from the material roll and output the drawn material signal during rotation.
Regarding claim 17, a method of controlling a wrapping system of an agricultural baler, the method being performed by a controller (64) and comprising:
determining a length of wrapping material that is wrapped around a bale in a baling chamber (col. 4, lines 59-67, see “the controller 64 to calculate the number of pulses from the sensors 60, 62 required to provide sufficient twine for providing the desired number of wraps around the bale 10 at the center of the bale 10”);;
outputting a cut signal to a knife assembly when the drawn length of wrapping material reaches a defined length (col. 6, lines 29-45);
determining a length of wrapping material that is wrapped around the bale after outputting the cut signal (see col. 7, lines 46-53); and
outputting an excessive wrap signal when the length of wrapping material wrapped around the bale after outputting the cut signal exceeds a threshold length (see “feedback signals” in col 7, lines 46-53, also col. 7, line 64 to col. 8, line 12).
Regarding claim 18, the method of claim 17, wherein outputting the excessive wrap signal prevents further wrapping of wrapping material around the bale (see “feedback signals” in col 7, lines 46-53, also col. 7, line 64 to col. 8, line 12).
Regarding claim 19, the method of claim 18, wherein outputting the excessive wrap signal triggers an alarm (see the rejection of claim 12 above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kluver in view of Vandamme (US 8,973,339).
Regarding claims 2 and 10, Kluver discloses wherein the controller (64) is configured such that the output excessive wrap signal as set forth above. Kluver does not expressly disclose an element to prevent rotation of the material roll. Vandamme, in a related round baling art, teaches a braking mechanism (36 or 136) is provided to apply a braking force during a cutting operation to prevent twine material to unroll from a supply roll (14). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Kluver with a braking mechanism, as taught by Vandamme,   
Regarding claims 8 and 16, Kluver discloses the invention substantially as claimed as set forth above. Kluver discloses the controller (64) is configured to output a wrapping cycle start signal to a twine tube actuator (30 or 32) to guide twine material to a completed bale (col. 4, lines 45-46), and determine the length of wrapping material that is drawn from the material roll after outputting the wrapping cycle start signal (see the functions of sensors (60 and 62) in col. 4, lines 53-60). Kluver does not disclose the actuator to guide twine material to a completed bale is a duckbill actuator.  Vandamme, in a related round baling art, can be applied to teach it is old and well known to use a duckbill actuator (18) to guide twine material to a completed bale (col. 2, lines 1-3). Therefore, it would have been an obvious matter of design choice to use a duckbill actuator, as taught by Vandamme, to guide twine material to a completed bale, since such twine guide actuator is old and well-known in the round baling art and both type of actuators (twine tube and duckbill) work equally as well, one skilled in the art would make a choice for convenience or economic reason. 

 Allowable Subject Matter
Claims 3, 6, 11, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show balers having wrapping mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        April 9, 2021